Citation Nr: 0312978	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for heart arrythmia.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a claimed 
esophageal condition.

5.  Entitlement to service connection for an ulcer condition.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran had active military service from November 1963 to 
November 1965.

In March 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD).  The RO also denied additional claims for 
service connection for depression, heart arrhythmia, 
hypertension, an alleged esophagus condition, and an ulcer 
condition.  The veteran appealed to the Board of Veterans' 
Appeals (Board).

In April 2000, during the pendency of the appeal, the RO 
granted service connection for the PTSD and assigned a 50 
percent rating.  But the RO continued to deny all of the 
other claims for service connection, so they are still before 
the Board.

The veteran's representative, in a March 2002 informal 
hearing presentation, indicated the veteran wants a rating 
higher than 50 percent for her PTSD.  Since, however, this 
issue has not yet been addressed by the RO, it is referred 
there for appropriate development and consideration.  See, 
e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(increased rating issues are separate from service connection 
issues).

As for the claims that are currently before the Board, only 
the issue of the veteran's entitlement to service connection 
for depression may be decided at present.  Whereas, 
unfortunately, her other remaining claims must be REMANDED 
to the RO.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal for service 
connection for depression has been obtained.

2.  The veteran's depression is causally related to her 
service-connected PTSD.


CONCLUSION OF LAW

The veteran's depression is proximately due to or the result 
of her already service-connected PTSD.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).



The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

Since the Board is granting the claim for service connection 
for depression, in full, there is no need to discuss whether 
the provisions of the VCAA and implementing regulations have 
been complied with because the veteran is receiving the 
benefit she requested, regardless.

As alluded to earlier, PTSD is already service connected and 
rated as 50 percent disabling.  The veteran alleges that she 
also has depression that is part and parcel of her PTSD or, 
at the very least, a consequence of it.

The veteran was initially treated at a VA mental health 
center in February 1994.  She reported that she was raped in 
service in the summer of 1965.  In April 1994, PTSD, delayed 
onset was diagnosed.  Subsequent treatment records show that 
the veteran received counseling and medication for PTSD.  

A letter from the veteran's VA sexual trauma counselor dated 
in March 1996 also is of record.  The veteran stated that she 
was raped in service in July 1965 by her roommate's 
boyfriend.  She started treatment with a psychiatrist in 
1968.  She said he diagnosed "frigidity."  In an attempt to 
avoid men, she stated that she worked to the point of 
exhaustion.  She further stated that her constant recall of 
the rape had a terrible impact on her relationship with her 
husband and children.  The counselor noted that the rape has 
caused the veteran severe symptomatology-such as a 
protracted depressive state, apathy, guilt, chronic 
suicidality, self hatred, gastrointestinal disturbances, 
intrusive thoughts, dissociative shifts and anxiety during 
any interaction, persistent avoidance of traumatic stimuli as 
evidenced by her complete avoidance of men, hyperarousal, 
hypervigilance, and significant impairment in her social and 
occupational functioning.  

A private psychiatric evaluation was conducted in June 1998.  
The veteran stated that she had been raped in service in 
1965.  In 1993, during her second marriage, she stated that 
she began having flashbacks of the rape, anxiety, panic 
attacks, and anger.  She was employed full time as a 
registered nurse.  Examination noted that she was 
cooperative, pleasant, and casually dressed.  She was alert 
and oriented in all spheres (to time, place & person) with 
good recent and remote memory.  Her speech was clear, 
coherent, relevant, and goal directed.  She described her 
mood as "I feel sorry."  Her affect was generally depressed 
and tearful.  She denied any current suicidal or homicidal 
thoughts or plans, delusions, or hallucinations-while 
acknowledging that she has had suicidal thoughts in the past.  
Her insight and judgment were fair.  She stated that she 
enjoyed gardening.  The Axis I diagnosis was PTSD, delayed.  
The Axis II diagnosis was none.  The Axis III diagnoses 
were angina, duodenal ulcer, and post menopause.  The Axis IV 
stressors were moderately severe, including work-related 
stress and stress at home with children.  The Axis V Global 
Assessment of Functioning (GAF) score was 55.

A hearing before a hearing officer at the RO was conducted in 
November 1999.  The veteran described her in-service rape and 
the effects it has had on her life since separation from 
service.  

A VA examination was conducted in December 1999.  Examination 
noted that the veteran was well-groomed, cooperative, alert, 
and oriented to time, place and person.  She showed no 
psychomotor retardation, agitation, or delusions.  
Her thought processes were coherent.  Her speech was 
spontaneous and of adequate volume.  Her affect was somewhat 
constricted and serious.  Her thought content centered on 
revenge against males in general.  The Axis I diagnosis was 
PTSD, as a direct result of being raped in the military.  The 
veteran has been traumatically changed by the incident ever 
since and is a troubled individual emotionally.  The Axis II 
diagnosis was none.  The Axis III diagnosis was some ongoing 
stomach problems.  The Axis IV stressor was tremendous need 
for control of her work situation.  The Axis V GAF was 38.  
The examiner noted that, although the veteran had no 
immediate plans to harm herself or others, she continued to 
be at risk given the extreme need to control her environment.  

A VA social survey was conducted in January 2000.  The 
veteran again stated that she was raped in service in July 
1965 by her roommate's boyfriend.  She said her superior told 
her not to report the rape to the police and she was given 
weekly pregnancy tests.  She was discharged that same year.  
She reported regularly experiencing flashbacks and guilt 
regarding the rape, hypervigilance around men, and she said 
she worked long hours to avoid dealing with her increasing 
anxiety.  

The veteran divorced in 1983.  She remarried, briefly, but 
also divorced her second husband.  She noted that she had 
problems with intimacy.  She has been working as a nurse in a 
psychiatric center since 1984, and has been assigned to a 
male ward since 1993.  She noted that working in a male ward 
results in great anger due to her rape.  Her sleeping 
patterns have become disrupted due to her hypervigilance.  
The veteran also reported that she has problems interacting 
with her children and grandchildren.  Examination noted that 
she was alert and oriented times three.  Her body language 
was rigid.  Her affect, at first, was flat, after she 
developed a good comfort level, she demonstrated a good sense 
of humor and emotion.  The veteran's speech was clear and 
crisp.  She did not deny suicidal or homicidal ideations.  
She was depressed but obtained pleasure gardening, taking 
short trips, working, and interacting with her family and 
cat.  There was no evidence of any bizarre thought content.  
Her insight and judgment were intact.  She presented with an 
angry tone but subsided.  The examiner noted that the 
veteran's post-traumatic like symptoms were prevalent and 
occurred regularly.  The veteran's sleep was disrupted by 
either hypervigilance or nightmares.  The veteran's social 
impairment was found to be significant and she struggled to 
maintain herself in her work.  She had feelings of guilt and 
bouts of anger.  The clinical social worker stated that the 
veteran had been experiencing significant post-traumatic 
stress symptoms.  



A VA mental disorders examination was conducted in December 
2002.  The examiner stated that the veteran did not currently 
have major depression, but she had some secondary depression 
as a result of her primary PTSD.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110 (West 2002).  In 
addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2002).

The Board notes that, prior to the last examination, PTSD was 
the only mental disorder diagnosed.  But several of the 
doctors who have examined and evaluated the veteran's overall 
mental status indicated that she also experiences depression 
as a result of the same incident in service (i.e., the rape), 
which precipitated her PTSD.  Indeed, the most recent VA 
examiner in December 2002 expressly confirmed as much.  So 
the veteran is entitled to service connection for her 
depression secondary to her already service-connected PTSD.  
See Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

Service connection for depression, secondary to the service-
connected PTSD, is granted.







REMAND

In May 2002, the Board undertook further development of this 
case to avoid remanding it to the RO.  The Board had that 
authority pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  Very 
recently, however, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 
the former 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction (i.e., the RO) 
for initial consideration or, alternatively, by obtaining a 
waiver from the veteran.

VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  
 
·	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
·	the Board has the authority to obtain such waivers; 
·	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
·	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.
 
As part of the Board's May 2002 development, it was requested 
that the veteran undergo VA examinations to obtain medical 
opinions concerning the cause of her heart arrythmia, 
hypertension, claimed esophageal condition, and ulcer 
condition.  



The veteran underwent the requested VA examinations in 
December 2002.  She also submitted additional medical and 
other evidence for consideration along with the reports of 
those evaluations.  But when recently contacted by the Board 
in March 2003, she did not expressly waive her right to have 
the additional evidence obtained as a result of the Board's 
development initially considered by the RO.  And absent her 
express consent the Board simply cannot consider this 
additional evidence before the RO has had this opportunity.  
This is especially true when, as here, she indicated when 
responding in May 2003 that she had to quit her job due to 
her service-connected disabilities.  So her right to 
procedural due process dictates that, irrespective of the 
GC's opinion, her claims must be remanded to the RO in light 
of the Federal Circuit's recent decision.

Accordingly, the claims hereby are REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West. 2002) are fully complied with and 
satisfied.  This includes notification of 
the law, as well as compliance with 
the notice requirements as to what VA 
will do and what the appellant must do, 
as discussed in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  If further 
development is necessary to comply with 
the applicable laws and regulations, all 
such development must be accomplished.  

2.  The RO should readjudicate the 
veteran's claims for service connection 
for heart arrythmia, hypertension, 
a claimed esophageal condition, and an 
ulcer condition, as secondary to her 
service-connected PTSD.  
The readjudication must consider the 
additional medical and other evidence 
obtained as a result of the Board 
developing the case in May 2002.  
If the claims continue to be denied, the 
veteran and her representative must be 
provided an appropriate supplemental 
statement of the case (SSOC) and given an 
opportunity to respond.  
 
The case should then be returned to the Board, if otherwise 
in order.  The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  By 
this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until she is 
notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



